Citation Nr: 1754804	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-35 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to May 2004, and from January 2006 to August 2007.  He died in March 2011.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  Jurisdiction over the Veteran's claims-file currently resides with the RO in Portland, Oregon.

In September 2016, the appellant testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is of record.

At the time of the September 2016 Board hearing, the appellant submitted a properly executed VA Form 21-22 appointing a Veterans Service Organization (VSO) to represent her in this appeal.  The appointed representative is accordingly identified on the title page of this decision.

The appellant has submitted additional evidence to the Board that had not been considered during the RO's adjudication of this case.  38 U.S.C. § 7105(e) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or her representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e) (2012); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.


FINDINGS OF FACT

1.  The Veteran died in March 2011, and his death certificate lists self-inflicted intraoral gunshot wound as the immediate cause of death.

2.  The Veteran had not established service connection for any disability during his lifetime.

3.  Competent evidence reasonably shows that the Veteran suffered from a mental health disorder attributable to his military service, which in turn was a contributing cause of his death by suicide.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board has considered the appellant's highly sensitive testimony in this case.  The Board finds that the appeal in this matter can be resolved in the appellant's favor without detailed discussion of all of the sensitive testimony presented.  As this decision omits discussion of many details of the appellant's important testimony, the Board wishes to clearly state at the outset that the appellant's presentations concerning difficult and traumatic events have been thoughtfully reviewed and understood.  The Board sympathizes with the appellant for her loss.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the Veteran's death, service connection was not in effect for any disability, nor was there any claim for service connection pending.

The Veteran died in March 2011.  The death certificate lists the cause of death as a self-inflicted intraoral gunshot wound.  No other significant conditions were cited as contributing to death.

Significantly, the appellant has submitted an October 2016 letter from a competent expert, a Board Certified psychiatrist with notable qualifications including extensive experience working for VA facilities and in private practice in treatment of "veterans with military related Post Traumatic Stress Disorder."  (This psychiatrist also noted that he has "been referred cases from the Board of Appeals for expert review on previous occasions.")  The October 2016 psychiatric opinion was informed by meeting and interviewing the appellant "who reviewed her husband's history as she recalled it in some detail," and "provided me with a thick binder of notes and documents, including written testimony of friends and family; transcripts of interviews of family, friends and acquaintances completed by government agents performing security clearance reviews; and extensive correspondence between herself and the various government agencies involved in her appeal."  The psychiatrist explains that he "reviewed these documents with an eye towards assessing the available evidence of her husband's state of mind before and especially after his deployment to Iraq, and leading up to his suicide."

The psychiatrist clearly notes the difficult nature of the effort to provide a pertinent opinion in this case: "It must be said that it is generally inappropriate to clinically diagnose an individual one has not interviewed directly.  However, I have been asked to offer an educated opinion as to whether it is more likely than not that [the Veteran] suffered a mental disorder as a direct result of his Iraq deployment, whether his difficulties as described are consistent with Post traumatic Stress Disorder, and whether the effects of his deployment were important and/or determining influences on his suicide."  The psychiatrist explains that that "[b]ased on my experience with post deployment mental disorders and PTSD in particular, my review of the available evidence leads me to conclude that each of these possibilities is more likely than not to be the case."

The October 2016 statement goes on to discuss the significance of the available information regarding the Veteran's behavior and functioning: 

The strongest evidence is for a change in cognitive and emotional functioning, in attitude and personality after his Iraq tour.  This is reported by family and friends familiar with his home and social life, and by a representative from his place of employment, where he worked immediately before and immediately after his deployment.  All noted deterioration in adjustment, both social and occupational; those who knew him best report clear signs of subjective distress.

Significantly, the psychiatrist opines:

Evidence of prolonged or recurrent psychological distress and deterioration in social and occupational function are the key elements of a diagnosable Mental Disorder.  Its development in response to a clear psychosocial stressor, in the absence of an attributable medical condition, is the basis for diagnosing a persistent Adjustment Disorder.  At the very least, the story is consistent with an Adjustment Disorder secondary to his military deployment, which appears to be the primary contributor to his suicide.

The October 2016 opinion goes on to discuss the authoring expert's determination that the Veteran's known behavior and functioning features "strong" evidence supporting a finding that the Veteran suffered from "Post Traumatic Stress Disorder."  The Board notes that the requirements for establishing entitlement to service connection specifically for posttraumatic stress disorder (PTSD) are more particular than the general requirements for establishing entitlement to service connection for other manners of psychiatric diagnoses.  As the Board finds that this appeal can be resolved in the appellant's favor without reliance upon a diagnosis of PTSD specifically, the Board shall not further discuss the more particularized requirement for establishing service connection for PTSD at this time.

The October 2016 expert opinion discusses the psychiatrically traumatic quality of the Veteran's 2006-2007 deployment to Iraq, citing "comments by the veteran in emails/transcripts and by friends and family," noting that the Veteran was not in a combat role but "was stationed in a location that received frequent incoming mortar fire," and was familiar with soldiers who were killed during this deployment.  The October 2016 expert opinion discusses that the appellant "does describe [the Veteran]'s alarmed, agitated and disorganized reaction when his DOD employer required him to leave the family for an out-of-town training at some point after his tour.  She reported his making a direct comparison to his deployment to Iraq, consciously associating the feelings of being out of control and vulnerable."  Furthermore, the October 2016 expert opinion discusses that the Veteran's "wife and friends describe both generalized (social withdrawal) and trauma-specific avoidant symptoms," specifically noting that "[t]here were a few 'Facebook friends' he initially kept, among the National Guard troops with whom he deployed, but he later went and deleted them all."  The expert psychiatrist noted that "testimony from his place of employment (immediately pre- and post-deployment) as well as friends and family" indicated "profound detachment and estrangement from others, markedly diminished interest or participation in significant activities; apparent loss of positive emotion...."  The October 2016 opinion also notes that "his survivors' testimony" included information that "frequently included ... his persistent negative emotional state; negative beliefs and expectations of self, others and the world; the aforementioned loss of positive emotion -- the latter particular[ly] noted by close family."

In the October 2016 opinion, the expert psychiatrist states that "probably most dramatic in this case, was his post-deployment surge in hyperarousal and hypervigilant symptoms...."  In this regard, "[e]veryone who knew the deceased well commented on his newly acquired preoccupation with safety, his constant scanning for danger and attempts to best prepare himself and family with weapons kept at the ready on his person and in multiple sites throughout his house."  Additionally, the expert pointed to "[e]pisodes of 'road rage' described in detail, showed a marked change of personality towards irritability and dramatic anger outbursts."  Significantly, the expert explains: "Self destructive behavior, both on the road and in more explicit suicidality, were clearly new post-deployment developments."

Also significantly, the expert psychiatrist explains that his diagnostic impressions considered the need to assess alternative potential explanations for the Veteran's behavioral and function changes.  The expert explains that "[d]espite the 'paranoid' flavor of some of his actions, there are no hints that he had developed any persecutory or referential delusions or delusional system, as one would tend to hear from someone with a paranoid psychosis; rather, he referenced the more free-floating sense of vulnerability to external threats to safety that particularly characterize those ... [affected by] prolonged exposure to unavoidable or inescapable violence."  The expert also notes that "[t]here is a suggestion of some drug use, predominantly marijuana, but the history suggests this was a partially effective attempt at self-medication that was by and large calming or soothing, if insufficient to alleviate his condition."  The expert notes that "[t]here is no suggestion of pre-existing and accelerating stimulant abuse (which could cause agitation and paranoia) or alcohol abuse (which would foster worsened mood and possibly paranoia as well)."

The expert then explains his analysis: "Given the direct association of these dramatic personality and behavioral changes to this veteran's military deployment, and the lack of any nearly as plausible alternative explanations, I believe that PTSD is by far the most likely explanation for his emotional and adaptational deterioration in the months leading up to his suicide."  However, beyond the impression of PTSD, the expert further explains that "[i]t is likely he suffered from some secondary depressive disorder, and "as the depressive symptoms also developed only after his deployment and the content of his deteriorated mood reflected his PTSD-driven loss of basic trust and dysfunction, it too would be a Service-connected condition contributing to his death."  The expert then explains that "[a]s to the proximate causes of his suicide, his alarming deterioration of function was taking an increasing toll on his family.  It was also getting harder to ignore the financial strain resulting from his failure to secure reemployment."  The expert discusses that the Veteran's "sense of shame" and difficulty with "trust" influenced his judgment in not seeking disability benefits that "could have been an appropriate stop-gap measure while securing treatment."  The psychiatrist discusses that "[i]n the days before his suicide he was trying to forgo marijuana use, his one source of partial symptom relief, to see if it would help him find reemployment," and the psychiatrist explains that "symptoms often flare when first abstaining."  The psychiatrist then asserts that "[i]n the emotional crisis that ensued, he resorted to suicide...."

In the conclusion to the October 2016 opinion, the expert psychiatrist acknowledges that he is "aware that a lack of definitive information limits the certainty with which one can assert a particular explanation's validity."  Significantly, however, the expert finds that "based on my long experience working with many veterans with a range of military-based trauma, I believe that it [is] far more likely than not that this veteran's military deployment contributed to his suicide."  Aside from the expert's impression of PTSD, the expert further explains that "even if one were to doubt a few of the more inferential elements of that particular diagnosis in this case, the observable post-deployment changes in personality and behavior warrant at the very least a diagnosis of a prolonged Adjustment Disorder -- itself resulting from his deployment -- as the main psychiatric contributor to his suicide."

The Board finds that the October 2016 opinion of the expert psychiatrist relies upon factual assertions that are reasonably and credibly shown in this case through testimony (including in written statements and featuring testimony from the appellant, including during the September 2016 Board hearing) and certain corroborating documentation of record (including documentation associated with the conclusion of the Veteran's employment with the Department of Defense, and documentation of the Veteran's own written statements regarding his difficulty dealing with experiences from his deployment and his perception of undergoing negative changes upon returning home).  The Board finds that that the October 2016 opinion of the competent expert presents a probative analysis, citing medical/psychiatric principles and accounting for the pertinent facts in this case, reasonably indicating that the Veteran incurred significant mental health impairment associated with his military service that substantially contributed to causing his death by suicide.  As there is no significant contrary evidence of record in this case, the Board finds the October 2016 psychiatric opinion to be persuasive.

The Board finds the October 2016 psychiatric opinion to be probative and persuasive in indicating that the Veteran's death by suicide was significantly caused (at least on the basis of contributory causation) by a mental health disorder attributable to his military service.  Accordingly, competent and probative evidence supports the appellant's claim; with resolution of reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


